Citation Nr: 0204757	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  98-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 26, 1965 to 
November 17, 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

In March 2000, the Board issued a decision denying the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2001 Order, the Court vacated the March 
2000 decision and remanded the veteran's claims to the Board 
for readjudication.  The VA contacted the veteran in March 
2002 and the veteran stated that he had no further argument 
or evidence to submit in support of his appeal.


FINDINGS OF FACT

1.  By a November 1983 unappealed determination, the RO 
denied entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Although the new evidence received since the November 
1983 RO determination bears directly and substantially upon 
the claim for service connection for an acquired psychiatric 
disorder, it, by itself or in conjunction with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  By a September 1995 unappealed determination, the RO 
denied entitlement to service connection for a right knee 
disability.

4.  Although the new evidence received since the September 
1995 RO determination bears directly and substantially upon 
the claim for service connection for a right knee disability, 
it, by itself or in conjunction with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
right knee disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed reopen previously 
denied claims.  The Board concludes that the discussions in 
the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to reopen his service connection claims and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable laws and regulations 
in the SOC.  The VA has no outstanding duty to inform.

The veteran has not identified any outstanding available 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  In the circumstances of 
this case, a remand to have the RO apply the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matters before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (Supp. 2001).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  


1.  New and Material Evidence - Acquired Psychiatric Disorder

The veteran was denied service connection for a nervous 
disorder by rating action in November 1983.  The veteran was 
informed of this decision by letter in November 1983 and he 
did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In January 1998 
the veteran requested that his claim for service connection 
for a psychiatric disability be reopened.

The evidence of record at the time of the November 1983 
rating decision included the veteran's service medical 
records.  On the veteran's February 1965 Report of Medical 
History he checked of 'yes' to a history of nervous trouble 
of any sort.  The examiner noted that the veteran did not 
have any neuropsychiatric disease.  In August 1965 it was 
reported that he related a long history of anxiety problems, 
and had been having further difficulty, which he attributed 
to stress occasioned by cryptology school.  Medication was 
prescribed.  In September 1965 it was indicated that he 
displayed extreme anxiety, with severe headaches.  
Hyperventilating was noted.  A lifelong history of 
nervousness was recorded, and a course of Thorazine was 
implemented.  An October 4, 1965 psychiatric report indicates 
that the veteran reported having trouble sleeping at night 
and difficulty adjusting to barracks life.  The veteran 
reported that he had had trouble handling stress all of his 
life and he had had similar anxiety problems in the past.  
The veteran related that the stress problems had been rather 
marked all of his life, but had been even moreso in the 
previous three months.  The veteran stated that his only 
treatment prior to entering service was some medication from 
a family physician, which gave him almost no relief.  The 
psychiatrist noted that because of the veteran's long history 
of similar difficulties, and because of the persistence of 
those difficulties, the veteran should be separated from 
service.  The diagnosis was emotionally unstable personality, 
chronic, moderate, manifested by inability to handle stress 
and associated with anxiety symptoms.  The veteran's 
psychiatric problems were noted to have existed prior to 
service.  Just prior to discharge the veteran indicated on 
his October 1965 Report of Medical History that he had 
frequent trouble sleeping; frequent or terrifying nightmares; 
depression or excessive worry; and nervous trouble.  The 
veteran's October 1965 discharge examination report indicates 
that the veteran had an emotionally unstable personality, 
chronic, moderate.  

The postservice medical reports of record at the time of the 
November 1983 rating decision reflect that the veteran was 
hospitalized at the Southern Hills Hospital in February 1982 
for evaluation and treatment of a condition noted to be a 
generalized anxiety disorder, with possible conversion 
disorder.  It was noted that there was a history of severe 
anxiety and depressive neurosis in the past. 

The veteran received VA outpatient treatment for nerves in 
January 1982.  The veteran was noted to have multiple vague 
somatic complaints and slightly loose thought process 
suggestive of a thought disorder, but he was not psychotic or 
significantly depressed.  The veteran was seen as a VA 
outpatient on several occasions for symptoms of anxiety and 
nervousness during January 1983.  The diagnoses included 
generalized anxiety disorder, schizoid personality, hypomanic 
state, and cyclothymic personality.  

The veteran was hospitalized at Southern Hills Hospital in 
January 1983 for multiple somatic complaints.  The diagnosis 
on discharge was personality disorder.  

Upon VA fee basis examination in July 1983, the veteran 
stated that even though he had been nervous his whole life, 
it did not bother him a great deal until he went into the 
service.  He reported that he had trouble handling the 
pressure and that he had felt shaky and tense all the time he 
was in the military.  The veteran asserted that his 
nervousness had gotten worse since his discharge.  Following 
a comprehensive background history and evaluation, the 
veteran was given a diagnosis of generalized anxiety 
disorder.

Service connection for a nervous condition was denied by the 
RO in a November 1983 rating action on the basis that the 
personality disorder diagnosed in service was considered a 
constitutional or developmental abnormality for which 
compensation was not payable.  The RO also noted that there 
was no indication that an acquired psychiatric disorder was 
incurred in or aggravated by service or that a psychosis was 
shown within a year of discharge from service.

Evidence received since the November 1983 RO decision denying 
service connection for a psychiatric disorder includes a May 
1995 VA examination report.  The diagnoses included 
generalized anxiety disorder and schizotypal personality 
disorder.  

VA outpatient clinical records dated from February 1997 to 
August 1998 indicate treatment for multiple complaints and 
disorders, including anxiety problems and depression. 

In October 1998, duplicate copies of the veteran's admissions 
to Southern Hills Hospital between January 1982 and January 
1983 were re-submitted for review. 

The report of a private psychological evaluation conducted in 
August 1992 was received in October 1998.  It was noted that 
the evaluation was to determine whether the veteran had 
suffered some mental health problems as a result of an 
industrial accident in January 1992.  Following a 
comprehensive evaluation and psychological testing, it was 
the examiner's opinion that it appeared that the veteran had 
had mental problems prior to his injury.  The examiner noted 
that the mental problems had never interfered with the 
veteran's ability to be employed.  It was determined that 
since his injury in January 1992, and the resultant focus on 
pain, there had been an exacerbation of the veteran's mental 
health problems resulting in an increase in depression and 
agitation.

The evidence of record prior to the November 1983 rating 
decision indicates that the veteran was released from service 
due to a personality disorder.  A personality disorder is 
considered a constitutional or developmental abnormality for 
which compensation is not payable.  38 C.F.R. § 3.303(c).  
The evidence of record prior to the November 1983 rating 
decision also indicated that the veteran had developed a 
generalized anxiety disorder.  This evidence did not indicate 
that the anxiety disorder was related to service.  The 
evidence received since the November 1983 rating decision 
also indicates that the veteran has a personality disorder 
and that he has a generalized anxiety disorder.  The newly 
submitted medical evidence also does not relate a current 
acquired psychiatric disorder to service.  As such all the 
newly submitted evidence is cumulative in nature.  The newly 
submitted evidence, when considered with all the evidence of 
record, does not indicate that the veteran developed an 
acquired psychiatric disability as a result of service, and 
is therefore not material to the veteran's claim.  The record 
in this instance reflects that none of the veteran's medical 
providers has proposed any link between service and a current 
acquired psychiatric disability.  While the veteran asserts 
that he developed a nervous disorder as a result of service, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Given the foregoing, 
the Board finds that new and material evidence to reopen a 
claim for service connection for an acquired psychiatric 
disorder has not been submitted.  


2.  New and Material Evidence - Right Knee Disability

The veteran was denied service connection for a right knee 
disability by rating action in September 1995.  The veteran 
was informed of this decision by letter in September 1995 and 
he did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In January 1998 
the veteran requested that his claim for service connection 
for a right knee disability be reopened.

The evidence of record at the time of the September 1995 
decision included the veteran's service medical records.  A 
June 1965 service medical record indicates that the veteran 
complained of clicking of the knee.  X-rays revealed 
bipartite patella.  The veteran was given an Ace Wrap.  When 
examined for discharge from service in October 1965, the 
examiner noted that the June 1965 X-rays of the right knee 
revealed a bipartite patella, versus subacute or old patellar 
fracture.  It was opined the margins of the two portions of 
the patella were distinct enough to suggest that the change 
had been present for sometime, probably months or longer.  
There was no swelling of the right knee present.

On VA examination in May 1983 the veteran reported chronic 
right shin pain.  The veteran reported dropping a concrete 
block on his right leg in 1977.  There was joint crepitus of 
both knees.  There was no limitation of movement noted of any 
joint.  There was no diagnoses relating to the right knee.  

Inpatient treatment records from Southern Hills Hospital 
dated in January 1982 and January 1983 make no reference to a 
right knee disability.

On VA general medical examination in April 1995 the veteran 
reported that he had pain in the right knee.  Examination 
revealed right knee range of motion from 0 to 130 degrees.  
Lateral and medial stress testing was unremarkable.  Drawer 
and McMurray's signs were unremarkable.  There was no 
redness, warmth or effusion of the right knee.  The veteran 
did stand with his right foot slightly inverted.  The 
impression included possible synovitis, an overuse type 
phenomenon, of the right knee.

A chiropractor, G.A.M., D. C., wrote in May 1995 that he had 
treated the veteran in the past for a knee condition.  An 
August 1995 examination report from Dr. G.A.M. indicates that 
he first examined the veteran in June 1983, for evaluation 
and treatment of injures resulting from an accident in 
January 1982.  It was noted that the veteran reported that he 
had constant mild to moderate pain in the knees.  The 
examiner did not provide a description or diagnoses related 
to the veteran's right knee.

Evidence received after the September 1995 rating action 
includes VA outpatient treatment records dated from February 
1997 to August 1998.  These records reveal a complaint of 
right knee pain in February 1997.  The diagnostic impression 
was right knee pain.  

On VA examination in January 1999 the veteran asserted that 
he had a right knee disability prior to service, which was 
aggravated when he experienced a strep infection in service.  
The veteran reported persistent pain, markedly increased with 
overuse.  The veteran reported no significant history of 
subluxation or dislocation.  He asserted that he had pain and 
swelling with overuse, markedly brought on by ambulation.  
Examination revealed right knee range of motion from 0 to 140 
degrees.  The veteran had negative Lachman's and McMurray's.  
There was pain over the medial aspect of the joint line with 
medial angulation.  There were no significant effusions.  
There was 1+ crepitus with McMurray evaluation on the medial 
rotation of the tibia and fibula.  The veteran had a 
prominent gait disturbance.  He complained of right knee pain 
and he used a DonJoy brace.  The diagnosis was bipartite 
patella of the right knee. 

The veteran was afforded a VA examination in March 1999.  The 
veteran stated that he had strep throat while in service that 
settled in his right knee and left it weak.  The veteran 
asserted that thereafter his right knee got worse and that he 
now had pain and stiffness in the right knee, with grinding.  
The veteran claimed that he had intermittent difficulty in 
getting up, lack of endurance, fatigue, and locking of the 
right knee as a result of strep throat while in the military.  
The examiner noted that there was a 1965 X-ray study of the 
right knee which showed a bipartite patella, old.  He noted 
that the since the veteran did not remember having a history 
of injuring his right knee, and since the X-ray was smooth, 
in all likelihood it was a congenital condition.  The veteran 
reported no episodes of dislocation or subluxation of the 
right knee.  There was no inflammatory arthritis of the right 
knee.  The examiner felt that examination of the veteran's 
right knee was totally unremarkable.  The veteran had full 
range of motion of the right knee and no instability.  There 
was no edema, effusion, weakness, tenderness, heat, abnormal 
movement, or guarding of movement.  There was no crepitation, 
and the right knee did not seem to affect the veteran on 
weightbearing.  At the most there was a slight limp on the 
right.  The assessment was history of bipartite patella.  The 
examiner opined this was simply a divided patella, which was 
probably congenital.

The evidence prior to the September 1995 rating decision 
indicates that the veteran had a bipartite right patella.  
The record does not indicate that the veteran injured his 
right knee in service.  The evidence received subsequent to 
the September 1995 rating decision also indicates that the 
veteran has a bipartite right patella.  Consequently, the new 
medical evidence is cumulative in nature.  The newly 
submitted evidence is not material to the veteran's claim.  
The new evidence, when considered with all the medical 
evidence of record, does not indicate that the veteran 
developed a chronic right knee disability in service, or that 
he aggravated any existing right knee disability during 
service.  

While the veteran asserts that he developed right knee 
disorder during service or that he aggravated an existing 
right knee disorder during service, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray.  Given the foregoing, the 
Board finds that the newly submitted evidence is not material 
to the veteran's claim for service connection for a right 
knee disorder.  Thus, new and material evidence to reopen a 
claim for service connection for a right knee disorder has 
not been submitted.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for an 
acquired psychiatric disorder is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a right 
knee disability is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

